                        UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,
                                                    Criminal No. 18-168 (JRT/HB)
                     Plaintiff,

v.
                                                      ORDER ON REPORT
RAHESH KISHOR WAGHELA,                              AND RECOMMENDATION

                     Defendant.


       Diane Dodd, Assistant United States Attorney, UNITED STATES
       ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
       MN 55415 plaintiff.

       Daniel S Le, LE LAW GROUP, 333 Washington Avenue North, Suite 415,
       Minneapolis, MN 55401, for defendant.

       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     Defendant Rahesh Kishor Waghela’s Motion for Dismissal of Indictment
              [Docket No. 15] is DENIED; and

       3.     Defendant Rahesh Kishor Waghela’s Motion to Suppress Statements,
              Admissions, and Answers [Docket No. 21] is DENIED.
      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 15, 2018
at Minneapolis, Minnesota   s/John R. Tunheim
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court




                              2
